Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-12-00840-CR

                               Fernando Lerma TREVINO,
                                        Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

               From the 218th Judicial District Court, Atascosa County, Texas
                             Trial Court No. 08-03-0110-CRA
                         Honorable Fred Shannon, Judge Presiding

    BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED July 16, 2014.


                                              _____________________________
                                              Rebeca C. Martinez, Justice